Appeal from a judgment of Cayuga County Court (Coming, J.), entered March 29, 2001, convicting defendant upon his plea of guilty of promoting prison contraband in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of promoting prison contraband in the first degree (Penal Law § 205.25 [2]). Contrary.to the contention of defendant, County Court properly denied his motion seeking dismissal of the indictment based on a preindictment delay of over 12 months. We reject the contention of defendant that the delay violated his constitutional right to a speedy trial (see generally People v Taranovich, 37 NY2d 442, 444-445). We further reject the contention of defendant that his due process rights were violated by the preindictment delay (see generally People v Singer, 44 NY2d 241, 253-255). Present — Wisner, J.P., Scudder, Burns and Hayes, JJ.